IN THE SUPREME COURT OF THE STATE OF NEVADA

GABRIEL J. DALEY, No. 84745
Appellant, fe ; LL ry
ENCORE GROUP OF

PROFESSIONALS, LLC, JUL 2 1 2022

ELIZABETH A. BROWN
Respondent. CLERK OF SYPREME COURT
BY
DEPUTY CLERK

ORDER DISMISSING APPEAL

 

VS.

 

This is an appeal from an order grating in part and denying in
part a motion to enforce a settlement agreement. Highth Judicial District
Court, Clark County; Veronica Barisich, Judge.

This appeal involves appellant’s ownership rights in respondent
and appellant's termination. Respondent argues the parties reached a
settlement during trial, and that appellant failed to conform to the terms.
Appellant disputes the terms of the settlement. Respondent has moved to
dismiss the appeal for lack of a final judgment and for sanctions for a
frivolous appeal. NRAP 38. Appellant opposes the motion, and respondent
has filed a reply.

An order granting a motion to enforce a settlement agreement
is not independently appealable. See Valley Bank of Nev. v. Ginsburg, 110
Nev. 440, 445-46, 874 P.2d 729, 733-34 (1994). Appellant asserts in the
docketing statement that the order is appealable as a final judgment. But
the district court's order does not expressly dispose of the claims in the
original complaint. A final judgment is "one that disposes of all the issues
presented in the case, and leaves nothing for future consideration of the
court, except for post-judgment issues," including attorney fees and costs.
Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000). This court

Svein Sune looks to the substance of the order or judgment rather than the label to
Nevapa

ERS

(0) 147A oR - -A30l le

 

 
determine finality. Brown v. MHC Stagecoach, 129 Nev. 343, 345, 301 P.3d
850, 851 (2013) (an order granting a motion to enforce a settlement
agreement is not a final judgment where it does not enter judgment in favor
of a party or otherwise resolve the pending claims); Valley Bank, 110 Nev.
at 446, 874 P.2d at 733 (concluding that a district court order approving a
settlement agreement was interlocutory).

In his opposition to the motion to dismiss, appellant concedes
the district court has not dismissed the case. Accordingly, the motion to

dismiss is granted. This court lacks jurisdiction and

ORDERS this appeal DISMISSED.!

jp hiece

ardesty
Ah olin G , oa.
Stiglich
(A——— . J.

Herndon

ce: Hon. Veronica Barisich, District Judge
Janet Trost, Settlement Judge
Law Office of Timothy P. Thomas, LLC
Law Office of Kent P. Woods LLC
Eighth District Court Clerk

 

‘Respondent’s motion for sanctions and attorney fees and costs
related to the appeal is denied. NRAP 38.

SuPREME CouRT
oF
NEVADA

(OV 19874 GRR 9